Dear Ms. Perez:
The opinion of this office was requested concerning whether Concurrent Resolution No. 75 of the 1993 Regular Session of the Legislature (the "Resolution") can forgive a debt of the Port of Iberia and what action the State Bond Commission needs to take to resolve this issue.
The Resolution directs the State Bond Commission to cancel a reimbursement contract with the Port of Iberia in the amount of $250,000 that was funded through the issuance of the State's General Obligation Bonds, Series 1990-A. The Resolution directs the Legislative Auditor to treat such amounts disbursed from the Series 1990-A Bonds as a grant to the Port of Iberia.
Based upon the resolution, the Port of Iberia has ceased payment of the above-referenced amount, however, the Division of Administration is still carrying the contract as a receivable of the State.
The reimbursement contract contemplated the action by the legislature, as it provides in Article VIII as follows:
      Section 8.1 In the event that Act No. 891 and/or Act No. 769 of the Regular Session of the 1988 Louisiana Legislature are amended or superseded or in the event that the Louisiana Legislature should adopt an additional act or resolution or otherwise provide that the Port shall not be obligated to pay interest or any other sums to the Commission, the Fund, the State Treasury or the Division of Administration or any other entity as provided for in this Reimbursement Contract, then and in that event, despite any terms, conditions and provisions to this Reimbursement Contract to the contrary, then the obligation of the Port for reimbursement of any sums whatsoever shall be in accordance with the aforesaid acts, amendment to acts or resolutions which may be adopted by the Louisiana Legislature.
Based upon the language of the contract and the resolution, we would suggest that the reimbursement contract be cancelled and no longer carried on the books of the State as a receivable.
Trusting this adequately responds to your request, we remain,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH/
cc: Port of Iberia
Ms. Sharon Perez
Date Received: Date Released:
MARTHA S. HESS, ASSISTANT ATTORNEY GENERAL